Citation Nr: 1113810	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for coronary artery disease, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In May 2009, the Board remanded the case for additional development and this matter now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the May 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran and his spouse offered testimony concerning his claims before a Decision Review Officer (DRO) at the RO in June 2007.  The Veteran also appeared before the undersigned Veterans Law Judge in a video-conference hearing in March 2009 to present testimony on the issues on appeal.  Transcripts of both hearings have been associated with the claims file.


FINDINGS OF FACT

1. There is clear and unmistakable evidence that hypertension pre-existed the Veteran's entrance to active duty.

2. There is clear and unmistakable evidence that the Veteran's hypertension did not permanently increase in severity beyond the nature progression of the disease in service.

3. The competent and probative evidence of record fails to show that the Veteran's pre-existing hypertension was aggravated by his military service.

4.  Coronary artery disease is not related to any disease, injury, or incident of service, was not manifested within one year of service discharge, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and hypertension pre-existed the Veteran's entry to active duty military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2010).

2.  Hypertension was not aggravated by the Veteran's active duty military service. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

3.  Coronary artery disease was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006), (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ  decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2006 letter, sent prior to the initial unfavorable decision issued in May 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis as relevant to his claim of entitlement to service connection for coronary artery disease.  Such letter, as well as an April 2007 letter, also informed him of his and VA's respective responsibilities in obtaining such evidence and information.   The April 2007 letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

While the April 2007 letter was issued after the initial May 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the April 2007 letter was issued, the Veteran's claims were readjudicated in the September 2007 statement of the case and the September 2008 and June 2010 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, private and VA treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board further notes that the Veteran was provided with a VA examination in September 2009 in order to adjudicate his service connection claims.  Additionally, the Board obtained a Veterans Health Administration (VHA) opinion in January 2011.  As the opinions obtained in this case were based upon a complete review of the Veteran's claims file, to include the Veteran's lay statements, in-service and post-service treatment records, and reference to governing medical principles, the Board finds they are supported by an adequate foundation.  Accordingly, the Board finds that the opinions are adequate for resolution of the case.  

The Board observes that this case was remanded in May 2009 in order to request that the Veteran provide authorization to release medical information from any private medical provider with knowledge of his hypertension and coronary artery disease, to include Dr. C. of Meridian and Dr. W. of Laurel, and thereafter, the AOJ was directed to obtain any identified records, and afford the Veteran a VA examination in order to obtain opinions regarding the nature and etiology of his cardiovascular disorders.  As such, in a July 2009 letter, the Veteran was requested to identify all VA and non-VA healthcare providers who treated him or had knowledge regarding his hypertension and coronary artery disease.  Additionally, he was specifically requested to provide authorization forms pertaining to his treatment from Drs. C. and W.  Thereafter, VA obtained identified private treatment records.  Additionally, after the Veteran was afforded a VA examination in September 2009 in order to obtain opinions regarding the nature and etiology of his cardiovascular disorders.  Therefore, based on the foregoing, the Board determines that the AOJ has substantially complied with the May 2009 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

At his DRO and Board hearings as well as in documents of record, the Veteran contends that his military service aggravated his pre-existing hypertension.  Specifically, he claims that, while his blood pressure was high before service, it did not require medication; however, he was placed on medication before leaving service or immediately after his discharge.  The Veteran further alleges that he has coronary artery disease as a result of his military service or, in the alternative, as secondary to his hypertension.  Therefore, he claims that service connection is warranted for such disorders.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03- 2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247- 48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular-renal disease, to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

As an initial matter, the Board finds that the Veteran has a current diagnosis of hypertension.  Specifically, VA and private treatment records reflect treatment for hypertension and such diagnosis was confirmed at the September 2009 VA examination.

Therefore, the remaining inquiry is whether hypertension is related to the Veteran's military service.  In this regard, the Veteran's service treatment records reflect that, at the time of his July 1967 induction examination, he reported a history of high or low blood pressure; however, high blood pressure and/or hypertension was not noted on examination.  Such induction examination reflects that his blood pressure was 130/82, a chest x-ray was negative, and his heart was normal upon clinical evaluation.  Therefore, as the Veteran's service entrance examination failed to note hypertension, the presumption of soundness attaches.

However, the Board finds that there is clear and unmistakable evidence that hypertension existed prior to service and was not aggravated by service.  Therefore, the presumption of soundness is rebutted and hypertension pre-existed the Veteran's entry into active duty military service.

In regard to the Board's finding that the Veteran's hypertension pre-existed service, his service treatment records show that, at the time of his July 1967 induction examination, he reported a history of high or low blood pressure.  Additionally,  on his April 1970 separation examination, his blood pressure was 140/90 and he reported a history of high or low blood pressure.  The examiner also noted that the Veteran was treated for high blood pressure prior to his entry to active duty.  Additionally, after reviewing the claims file, interviewing the Veteran, conducting a physical examination, and obtaining the results from diagnostic testing, the September 2009 VA examiner concluded that, upon reviewing the records, the Veteran was treated for hypertension prior to service by a local physician.  The examiner noted that the Veteran reported that he had hypertension since age 18.  He concluded that it was at least as likely as not that hypertension pre-existed active duty service.  Moreover, the cardiologist who provided the January 2011 VHA opinion determined that the Veteran's medical history of an earlier visit (i.e., prior to service) indicates that he was diagnosed to have hypertension.  He further indicated that, in a young active person, a blood pressure reading of 130/82 (as noted on the Veteran's July 1967 entrance examination) does not provide evidence of hypertension and, in the late 60's, it was clearly considered normal blood pressure; however, applying today's evidence, this reading is suggestive of pre-hypertension and leads to a possibility of labile hypertension at that time.  In this regard, the Board notes that both VA examiners reviewed the Veteran's records, to include his service treatment records, and applied the relevant medical principles in finding that his hypertension began prior to military service.  Furthermore, the Veteran himself has stated in documents of record and at both hearings that he had high blood pressure readings before entering service.

Based on the evidence of record, to specifically include the September 2009 and January 2011 VA examiners' opinions as well as the Veteran's own statements, the Board finds that the Veteran's hypertension clearly and unmistakably existed prior to his military service.  However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's hypertension clearly and unmistakably pre-existed service.  The Board must also determine whether the Veteran's pre-existing hypertension was aggravated during service.

In this regard, the Veteran's service treatment records reflect that an October 1968 examination revealed a blood pressure reading of 128/78.  At such time, the Veteran denied high or low blood pressure.  However, on his April 1970 separation examination, his blood pressure was 140/90 and he reported a history of high or low blood pressure.  At such time, a chest x-ray was negative and his heart was normal on clinical evaluation.   

In September 2009, after reviewing the claims file, interviewing the Veteran, conducting a physical examination, and obtaining the results from diagnostic testing, the examiner concluded that the Veteran's hypertension was less likely as not aggravated permanently by the service beyond natural progression.  Moreover, the cardiologist who provided the January 2011 VHA opinion noted that the natural history of hypertension is such that the condition gradually progressed over a long period of time and there is no indication that the Veteran had significant hypertension requiring treatment in accordance with the standard of care that existed at that time.  The examiner concluded that, as the Veteran was not in an area likely to pose the treat of exposure to Agency Orange, this condition (hypertensive) is a natural progression of his underlying condition.  

Based on the preceding evidence, the Board notes that the Veteran experienced an increase in blood pressure readings at the time of his April 1970 separation examination; however, the relevant inquiry is whether such underlying hypertension condition permanently increased in severity beyond the natural progression of the disease during his military service.  In this regard, the January 2011 VA examiner determined that, based on the nature of hypertension, i.e., that it gradually progresses over a long period of time, and the course of the Veteran's hypertension history, i.e., that there was no indication that he had significant hypertension requiring treatment or that he was exposed to Agent Orange, the Veteran's pre-existing hypertension naturally progressed during his military service.  

As the January 2011 VA examiner based his opinion on a complete review of the Veteran's claims file, to include the Veteran's lay statements, in-service and post-service treatment records, a report of the September 2009 physical examination, and reference to governing medical principles, the Board finds that such opinion contains clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Moreover, there is no contrary medical opinion of record.

The Board notes that the Veteran has contended on his own behalf that his hypertension was aggravated by his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his treatment for hypertension and the observable symptoms of high blood pressure, the Board accords his statements regarding the etiology of such disease little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his hypertension and his military service.  In contrast, the January 2011 VA examiner took into consideration all the relevant facts in providing his opinion.  Therefore, the Board finds that the Veteran's contentions regarding the etiology of his hypertension are outweighed by the competent and probative January 2011 VA examiner's findings.  

Therefore, based on the January 2011 VA examiner's opinion, the Board finds that there is clear and unmistakable evidence that the Veteran's hypertension did not permanently increase in severity beyond the natural progression in service.  As such, the Board concludes that there is clear and unmistakable evidence that the Veteran's hypertension existed prior to service and was not aggravated by service.  Consequently, the presumption of soundness has been rebutted and the Veteran's hypertension pre-existed service.  Additionally, for the same reasons discussed above, the Board finds that, based on the competent and probative evidence of record, to specifically include the January 2011 VA examiner's opinion, the Veteran's pre-existing hypertension was not aggravated by his military service.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Coronary Artery Disease

As an initial matter, the Board finds that the Veteran has a current diagnosis of coronary artery disease.  Specifically, VA and private treatment records reflect treatment for such disease and such diagnosis was confirmed at the September 2009 VA examination.  Additionally, carotid disease was diagnosed at such time.

Therefore, the remaining inquiry is whether coronary artery disease is related to the Veteran's military service or a service-connected disability.  In this regard, his service treatment records are negative for any complaints, treatment, or diagnoses referable to coronary artery disease.  Moreover, there is no evidence that such manifested to a degree of 10 percent or more within one year of his service discharge in June 1970.  In this regard, the September 2009 VA examiner, after reviewing the claims file, interviewing the Veteran, conducting a physical examination, determined that coronary artery disease and carotid disease were not incurred in or aggravated by the Veteran's military service and that it was less likely as not that such were present within one year from discharge.  Additionally, as there is no evidence that the Veteran was exposed to herbicides during his military service, presumptive service connection based on such exposure is not warranted.  Therefore, the Board finds that the evidence does not show that direct or presumptive service connection is warranted for coronary artery disease.  Moreover, the Veteran himself has not contended that such disease is related to service on a direct or presumptive basis.  Specifically, he has stated in documents of record and at his hearings that he was first diagnosed with coronary artery disease in the early 1990's, which is almost 20 years after his discharge from military service.  Rather, he claims that his hypertension caused or aggravated his coronary artery disease and, as such, secondary service connection is warranted.

In this regard, the January 2011 VA examiner determined that hypertension is a risk factor in coronary artery disease and likely contributed to it.  Additionally, he opined that hypertension is a predisposing factor to carotid artery disease and such may have aggravated it.  Therefore, the evidence suggests that the Veteran's heart disease, diagnosed as coronary artery disease and carotid disease, is secondary to his hypertension.  

However, as service connection for hypertension has been denied herein, service connection for heart disease as secondary to hypertension is not warranted.  Therefore, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for coronary artery disease.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his coronary artery disease, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claims of entitlement to service connection for coronary artery disease as secondary to hypertension is without legal merit.  Id.

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of 





(CONTINUED ON NEXT PAGE)

entitlement to service connection for coronary artery disease.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease, to include as secondary to hypertension, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


